Abatement Order filed September 5, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01168-CV
                                  ____________

                 CHARLES KEENER SCRUGGS, Appellant

                                        V.

                     HEATHER MAUDE LINN, Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                      Trial Court Cause No. 99FD2791


                          ABATEMENT ORDER

      This is an appeal from an order signed September 6, 2012, after a bench trial
in a post-divorce suit to modify the parent-child relationship. Appellant timely
requested Findings of Fact and Conclusions of Law. See Tex. R. Civ. P. 296.
Appellant also filed a timely reminder of past due findings and conclusions. See
Tex. R. Civ. P. 297. At the hearing on appellant’s motion for new trial in October
2012, the court acknowledged that it owed the findings and would file them.
Appellee’s counsel stated he would draft findings for the court. To date, the
requested findings and conclusions have not been filed.
      In his brief, appellant complains that he cannot properly present his issues on
appeal in the absence of findings of fact and conclusions of law. See Cherne
Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989). Appellee’s counsel
did not respond to the absence of findings and conclusions. The remedy for the
failure to file findings and conclusions when properly requested is to abate the
appeal and request the trial court to file findings of fact and conclusions of law. See
Tex. R. App. P 44.4(b). Accordingly, we issue the following order.

      We ORDER the appeal abated and direct the trial court to file findings of
fact and conclusions of law on or before October 4, 2013. Within ten days after the
trial court has filed findings of fact and conclusions of law, any party may file a
request for specified additional or amended findings or conclusions. See Tex. R.
Civ. P. 298. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before November 4, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court=s findings of fact and conclusions of law are filed in this court in a
supplemental clerk’s record. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion. Appellant’s amended brief, if any, shall be due 30 days after the
appeal has been reinstated.

                                    PER CURIAM



                                           2